                                                                           f)nr\\:c(r]0^y
        Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 1 of 9 PageID# 1



                                                                                    .^1 )zjn
               Mm Mfot is f^rbfcca ^inncomrtiKncI 1 am
               Cuiftr^+fy I'CUffi/ ai l^pphannockL Rcqicndl
                        __ -       1    '*                  r 1                 y

               jail.±hdvt r\o Itqal advi ct^ asqisinni^
               or ^i^ppori.Vvt^^ihifia i have         in IhcsC
    -   r-
                            nif "trut. (il! 1 am afiincj for
                  he\p. proftcHon^rr)\f /lamr Id be (:lrand.
               M\l ti^jo Cf)(Mrff) and 1 qm Juffon nq.
              That agtnn and police hovt
                               /
                                              prokckd   1                   1

              as hu-t rounce! our hMtsrfhc^ hcsvt
               -iabw MM kido.freedom, bca Iflt, and
              (TiMj mindJ norM have posi iraumnfiC
              .mcyr d'fordtr.AnyHhlnrf uaa Can do
               ■id hrlpu^ ai)d Qii US ft) daFoN l^joa)cl
               k a hlif: All d fh/.r rauid of brrn
               pKCvtnfcd IF iSoroconc y^ioald hoMf
               Vtifcrvcnccf. I am in dcsprafc nrrd or a
               lacilTt^ tvanrfcr.

                                                  r-1
                                                            ^KfSOtct-fiilU
                                                            '  '.r^j     f/
                        ECEDVie
                  [}}                             %               (1-^f Uf e t n
                                                   il
                  1 MAY 1 5 2019- [
                  -CLhRK. U.S. DISTRICT COURT -
                          RICHMDNn VA




\                                                                                              J
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 2 of 9 PageID# 2
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 3 of 9 PageID# 3
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 4 of 9 PageID# 4
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 5 of 9 PageID# 5
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 6 of 9 PageID# 6
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 7 of 9 PageID# 7
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 8 of 9 PageID# 8
Case 1:19-cv-00635-LMB-MSN Document 1 Filed 05/15/19 Page 9 of 9 PageID# 9
